
	
		II
		111th CONGRESS
		1st Session
		S. 536
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to modify the definition of
		  the term renewable biomass.
	
	
		1.Renewable biomass
			(a)Sense of
			 CongressIt is the sense of
			 Congress that Congress should seek to establish a consistent definition for the
			 term renewable biomass.
			(b)Renewable
			 biomassSection 211(o)(1)(I)
			 of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) is amended—
				(1)by redesignating
			 clauses (v) through (vii) as clauses (vi) through (viii), respectively;
				(2)by inserting
			 after clause (iv) the following:
					
						(v)Slash and
				precommercial sized thinnings harvested—
							(I)in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
							(II)from National
				Forest System land or public land (as defined in section 103 of the Federal
				Land Policy and Management Act of 1976 (43 U.S.C. 1702), other than—
								(aa)components of
				the National Wilderness Preservation System;
								(bb)wilderness study
				areas;
								(cc)inventoried
				roadless areas and all unroaded areas of at least 5,000 acres;
								(dd)old growth
				stands;
								(ee)components of
				the National Landscape Conservation System; and
								(ff)national
				monuments.
								;
				and
				(3)by striking
			 clause (vi) (as redesignated by paragraph (1)) and inserting the
			 following:
					
						(vi)Biomass obtained
				on land in any ownership from the immediate vicinity of any building, camp, or
				public infrastructure facility (including roads), at risk from
				wildfire.
						.
				
